Citation Nr: 1622144	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 2000, including in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 and May 2010 by the Department of Veterans Affairs (VA).  Jurisdiction is with the Waco, Texas Regional Office (RO).

In the October 2006 rating decision, the Waco RO denied service connection for degenerative joint disease.

In March 2009 the Veteran testified at a Travel Board hearing in Waco before the undersigned Veterans Law Judge.  During that hearing the Veteran clarified that he was seeking sevice connection for elbow and knee conditions.  A transcript of the hearing is of record.

In September 2009, the Board remanded the case for further development, including provision to the Veteran of a VA examination.  

In the May 2010 rating decision, the Huntington, West Virginia RO granted service connection for degenerative joint disease of the left knee with a rating of 10 percent effective June 19, 2006.  The Veteran promptly appealed the assigned rating.

In a decision dated in August 2010, the Board denied service connection for bilateral elbow degenerative joint disease, and remanded the issue of service connection for right knee degenerative joint disease, and the issue of an initial rating higher than 10 percent for left knee degenerative joint disease, for further development, including provision to the Veteran of a VA examination.

In a rating decision dated in March 2013, the Waco RO granted service connection for left knee instability with a rating of 10 percent effective September 20, 2012.  In June 2013 the Veteran filed a notice of disagreement regarding the assigned rating for his newly service-connected left knee instability disability, and on April 2, 2015, the RO dispatched a Statement of the Case on the matter.  On June 12, 2015, the Veteran faxed a Form 9.  In November 2015 the RO sent the Veteran a letter advising him that his June 12, 2015 Form 9 was not timely received.  As of this date the Board does not have jurisdiction over that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As regards the claim for a right knee disorder, in August 2010 the Board remanded the matter for acquisition of a VA examination and opinion, and an examination was done in April 2011.  According to the examiner, the Veteran's right knee degenerative joint disease is likely related to his post-service Mail Carrier job, however, the examiner did not opine as to whether the Veteran's right knee disorder may also be related to (caused or aggravated by) his service-connected left knee disabilities; and for this reason the Veteran's representative has requested a new examination.  See representative's December 2015 statement.  As the provisions of 38 C.F.R. § 3.310 have been raised, and in compliance with VA's duty to assist (38 C.F.R. § 3.159(c)(4)(C)), the Veteran will be accorded a new VA examination.  38 C.F.R. § 3.327.  See also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (regarding VA's duty to assist where service connection on a secondary basis is raised).  On remand the record will be updated to include VA treatment records dated after October 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition to the foregoing, in July 2010 the Veteran appealed the initially assigned rating for his service-connected left knee degenerative joint disease disability, and in June 2013 he requested a Board hearing.  As the Veteran's request for a Board hearing regarding his left knee rating was made prior to issuance of a Board decision, and as it has not been withdrawn, the case is remanded for scheduling of said.  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's VA medical records dated after October 2014 with the claims file.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about the onset of his right knee complaints and symptoms, and the state of both knees, to include the impact of the Veteran's knee problems on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA knee examination.  The claims file should be reviewed by the examiner.  All indicated tests should be done, and all symptoms and findings reported in detail.  Then,

a) opine as to whether it is at least as likely as not that the Veteran's right knee degenerative joint disease began in the year after service.
 
b) if it is determined that the Veteran's right knee degenerative joint disease was not manifest in the year after his separation from service, opine as to whether it is at least as likely as not that the Veteran's right knee degenerative joint disease is causally related to his service-connected left knee degenerative joint disease disability or his service-connected left knee instability disability, including any related gait problems.

c) if it is determined that the Veteran's right knee disease was not caused by either of his service-connected left knee disabilities (including any related gait problems), opine as to whether it is at least as likely as not that the Veteran's right knee disorder is or has been aggravated by the Veteran's service-connected left knee degenerative joint disease disability or his service-connected left knee instability disability, including any related gait problems.

If an opinion cannot be rendered without resorting to guesswork or mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Schedule the Veteran for a videoconference Board hearing regarding the propriety of the assigned rating for his service-connected left knee disability, and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  Document the claims file accordingly.

5.  After completion of the above and any other development as may become indicated, re-adjudicate the appeals.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

